EXAMINER’S AMENDMENT AND STATEMENT OF REASONS FOR ALLOWANCE
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


**** Begin Examiner’s Amendment ****

Please amend the title as follows:
PROVIDING CLIPPED VOLUMETRIC IMAGE DATA AND REDUCING A NUMBER OF FALSE POSITIVE IDENTIFICATION IN OBJECT DETECTION

Please amend the claims as follows:
1. (Currently Amended) A method of image processing, comprising: 
receiving first and second frames of image data and constructing three-dimensional volumetric image data based on binocular disparity between the first and second frames, 
identifying at least one candidate moving object in the first frame [[s]], determining a depth position of the at least one candidate moving object based on the volumetric image data, and 
clipping the volumetric image data about the at least one candidate moving object to 

**** End Examiner’s Amendment ****


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of foreign patent application numbers GB1813740.6, filed in Great Britain on August 23, 2018, and GB1815755.2, filed in Great Britain on September 27, 2018, have been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on September 8, 2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the Examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears above.  A new title that is clearly indicative of the invention to which the claims are directed has been provided.  Further, claim 1 has been amended to cure a minor informality; see specification, paragraph [0029], regarding support for identifying at least one candidate moving object in the first frame.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-13, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method of image processing, comprising receiving first and second frames of image data and constructing three-dimensional volumetric image data based on binocular disparity between the first and second frames, identifying at least one candidate moving object in the first frames, determining a depth position of the at least one candidate moving object based on the volumetric image data, and clipping the volumetric image data about the at least one candidate moving object to provide clipped volumetric image data for further processing by a video analytics engine including an object classifier.
Regarding claims 14-16, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method of reducing a number of false positive identifications in object detection within a video stream through plane culling, the method comprising deriving a depth map of an image, storing a plurality of images as a model background, deriving a foreground/background model of the image, thereby identifying a location of potential candidate moving objects, deriving a plurality of segments in an image, each comprising combinations of a bounding area of one or more said candidate objects, isolating the said moving objects in a single or plurality of dimensions; and sending these clipped segment containing the moving object for identification to a Video Analytics engine.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 11,064,100 and U.S. Patent Publication No. 2020/0084353 to Wacey are the parent patent and parent publication of the instant application.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARY C VIEAUX/Primary Examiner, Art Unit 2697